          Case 1:16-mc-00405-LGS Document 195 Filed 03/23/21 Page 1 of 6




March 23, 2021

Honorable Lorna G. Schofield
United States District Court
Southern District of New York
40 Foley Square
New York, NY 10007

Re:      Stansell v. FARC, Case No. 16-mc-405-LGS
         Pescatore v. Palmera Pineda, Case No. 18-mc-0545-LGS (Related Case)
         Joint letter pursuant to Stansell Order Dkt. No. 194 and
         Pescatore Order Dkt. No. 100

Dear Judge Schofield:

        Pursuant to Your Honor’s Orders, Stansell/Pescatore Dkt. Nos. 194/100, the parties submit
the following:1 This correspondence is divided into two separate sections. Section I will address
the pending motions for turnover on targets that have not entered an appearance to date. Section
II(A) will address an additional turnover motion and proceedings related to Citibank, N.A. for a
target other than Samark Jose Lopez Bello and Yakima Trading Company (collectively “Lopez
Bello”). Section II(B) will address those issues related to Lopez Bello.

I.       Deadlines for Garnishee responses/interpleaders to pending Motions for Turnover

        The parties propose the following deadlines for the Garnishees to respond to the six (6)
Motions for Turnover identified in the Stansell/Pescatore Orders Dkt. Nos. 194/100 through the
filing of Third-Party Complaints seeking interpleader relief:

Garnishee/Turnover Motions:                           Turnover Target(s):        Deadline to File Interpleader

Sumitomo Mitsui Banking Corp.                                                             April 15, 2021
Stansell/Pescatore Dkt. Nos. 121/48                   Petrocedeno, S.A.
Stansell/Pescatore Dkt. Nos. 145/72                   Petrowarao, S.A.
Stansell/Pescatore Dkt. Nos. 147/74                   Venezuela Heavy
                                                      Industries C.A.

*Mr. Caballero has also attached the above referenced blocked assets. See Caballero v. FARC, et al., No.
20-mc-00249-AJN (S.D.N.Y.).

Equiniti Trust Company                                                                    April 15, 2021
Stansell/Pescatore Dkt. Nos. 138/64                   (1) Banco Bandes
                                                             Uruguay SA,
                                                      (2) Banco Bicentenario

1
 Per the Court’s directive in Stansell, the parties have conferred with, and obtained input from, Mr. Antonio
Caballero, who is expected to be joined in all of the interpleaders being filed in this action.
                                                          1
         Case 1:16-mc-00405-LGS Document 195 Filed 03/23/21 Page 2 of 6




                                                       Banco Universal CA,
                                                (3) Banco De Venezuela SA
                                                       Banco Universal

*Mr. Caballero has also attached the above referenced blocked assets. See Caballero v. FARC, et al., 20-
mc-00045-PJS-DTS (D. MN.).

Garnishee/Turnover Motions:                     Turnover Target(s):      Deadline to File Interpleader

Citibank, N.A.                                                                   April 15, 2021
Stansell/Pescatore Dkt. Nos. 141/68             (1) Aceites y Solventes
                                                        Venezolanos SA,
                                                (2) Venfleet Asphalt LTD,
                                                (3) Petro San Feliz SA aka
                                                        Petrolera Zuata SA)

Stansell/Pescatore Dkt. Nos. 143/70             Banco De Venezuela, aka          April 15, 2021
                                                Banco De Venezuela SA
                                                Banco Universal

*Mr. Caballero has attached all of the above referenced blocked assets, with the exception of those assets
relating to Banco De Venezuela, aka Banco De Venezuela SA, aka Banco Universal. See Caballero v.
FARC, et al., No. 20-mc-00249-AJN (S.D.N.Y.).

        The Stansell/Pescatore Plaintiffs, and Mr. Caballero all agree to file their respective
responses to each interpleader within 20 days after each interpleader is filed. Response deadlines
for all other interpleader respondents shall be fixed according to the Federal Rules of Civil
Procedure.

        The parties further agree that all parties who have appeared in these proceedings through
counsel with respect to any turnover motion shall accept service of the interpleader complaints via
service upon their counsel. The parties further agree that, to the extent that the Stansell/Pescatore
Plaintiffs and/or Mr. Caballero have commenced any other actions involving the same Turnover
Targets and Garnishees, those actions are stayed pending the resolution of the Garnishees’
contemplated Interpleaders.

II.     Anticipated future motions for entry of final turnover orders and attendant
        interpleader briefing schedule

            A. Citibank, N.A. - (Related Only to Venezuela Min. of Finance)

        The Stansell/Pescatore Plaintiffs intend to file a motion for final turnover Order directed
to Garnishee Citibank, N.A. (“Citibank”) for the blocked assets of the Venezuelan Ministry of
Finance pursuant to this Court’s Orders. Stansell/Pescatore Dkt. Nos. 176/91. The parties propose
the following briefing schedule for this motion and interpleader:


                                                    2
          Case 1:16-mc-00405-LGS Document 195 Filed 03/23/21 Page 3 of 6




        Plaintiffs file turnover motion                                                 April 9, 2021
        Citibank, N.A. files response/interpleader                                      April 23, 2021
        Stansell/Pescatore and Caballero Responses to interpleader                      May 13, 2021

*Mr. Caballero has also attached the above referenced blocked assets. See Caballero v. FARC, et al., No.
20-mc-00249-AJN (S.D.N.Y.).

Response deadlines for all other interpleader respondents shall be fixed according to the Federal
Rules of Civil Procedure.

             B. Citibank, N.A. – Stansell writ and interpleader transferred here from the Southern
                District of Florida & Pescatore New York writ (regarding Samark Jose Lopez Bello
                and Yakima Trading Corp.)

        On May 14, 2020, the Southern District of Florida transferred a Stansell writ regarding
blocked assets held at Citibank for securities intermediary SIX SIS Ltd. (“SIX SIS”) and for the
ultimate benefit of Samark Jose Lopez Bello and Yakima Trading Corp. (collectively, Lopez
Bello). At a July 9, 2020 status conference, Judge Carter directed the Stansell parties to brief
several “Phase I” issues related to the Florida writ. The completed “Phase I”2 briefing does not
address all the issues that relate to the Stansell writ and a related Pescatore writ that covers the
same blocked assets that was issued by this Court. See Pescatore Dkt. No. 7 (Order regarding writ
of execution against the El Aissami & Lopez Bello Network).

        Specifically, the “Phase I” briefing did not address an issue raised by both Citibank, and
Lopez Bello, asserting that Citibank is not the “proper garnishee” under U.C.C. §8- 112(c). On
June 9, 2020 Judge Carter set a telephone status conference for July 9, 2020 to discuss how the
parties would proceed in this case. On June 10, 2020, the Stansell Plaintiffs propounded limited
Rule 69 discovery in aid of execution to Lopez Bello, Citibank, and SIX SIS seeking to identify
the exact entity where Lopez Bello opened the subject account(s).3

         On July 6, 2020, the Stansell Plaintiffs filed a letter requesting a pre-motion conference to
move to compel discovery from Lopez Bello. Stansell Dkt. No. 83. On July 9, 2020, Lopez Bello
responded to Stansell’s letter objecting to the discovery and the request for a motion. The time for
all parties to respond to the propounded discovery had not yet expired when Judge Carter stayed
discovery at the July 9, 2020 status conference. All of this limited discovery remains subject to an
ore tenus stay issued by Judge Carter during the July 9, 2020 conference, wherein he directed the
“Phase I” briefing schedule. The Plaintiffs respectfully submit that lifting Judge Carter’s stay and
completing this discovery—i.e., first requiring Lopez Bello to identify the entity where he opened
his account—will serve the interests of judicial economy because it could moot the UCC issue.
Citibank disagrees that any further discovery is necessary to resolve whether it is the proper
garnishee under U.C.C. § 8-112(c).
2
 The “Phase I” briefing was detailed in the parties’ joint status letter. Stansell, Dkt. No. 187 at 3 n.4.
3
 The Pescatore Plaintiffs propounded identical discovery addressed to Lopez Bello after Judge Carter had ordered a
stay of discovery in the Stansell matter, but before their case was transferred from Judge Oetken to Judge Carter.
Pescatore Dkt. No. 29.
                                                        3
          Case 1:16-mc-00405-LGS Document 195 Filed 03/23/21 Page 4 of 6




SIX SIS submits that the discovery served upon SIX SIS should remain stayed, and reserves all
rights in connection with such discovery.

       Lopez Bello similarly agrees that discovery is premature pending the outcome on “Phase
I” submissions and that any discussion regarding discovery should be held in abeyance. Lopez
Bello further maintains that a motion to compel is premature in that the responses to discovery
were not yet due before Judge Carter issued the order staying those responses on July 9, 2020.

        The Stansell Plaintiffs and Citibank have articulated their respective positions regarding
the UCC issue. See May 14, 2020 Joint Status Report Stansell Dkt. No. 69 at 6-9; and subsequent
letters and responses filed by Citibank and Stansell Plaintiffs Stansell Dkt. Nos. 76-79. (These
same issues were also raised in the Pescatore Plaintiffs’ turnover motion, which Lopez Bello and
Citibank have not yet been required to address by virtue of the stay. Pescatore Dkt. No. 25 at 15-
16). The parties agree that the UCC §8-112(c) issue—identified by Judge Carter as a “Phase II”
issue—should be briefed separately. Lopez Bello proposes that the “Phase II” briefing proceed
after this Court has determined the Phase I issues. Plaintiffs propose that the “Phase II” briefing
proceed as set forth below.4

         Accordingly, the Plaintiffs propose the following schedule with respect to the Lopez Bello
writs:
         Event                                                          Deadline

         Parties meet and confer to attempt                             April 5, 2021
         to resolve “proper garnishee” discovery disputes

         Plaintiffs’ motion(s) to compel                                April 9, 2021
         “proper garnishee” discovery from Lopez Bello

         Responses to motions to compel discovery                       April 23, 2021

         Plaintiffs’ Motion for Final Turnover Order                    May 7, 2021

         Third Amended Answer with Interpleader claims5 May 21, 2021

         Responses to interpleader6                                     June 10, 2021
4
 Since the transfer from the Southern District of Florida occurred, the Eleventh Circuit rejected Lopez Bello’s/Yakima
Trading’s first appeal. Stansell v. Lopez Bello, 802 F. App’x 445 (11th Cir. Jan. 21, 2020)). Lopez Bello and Yakima
Trading have an additional pending consolidated Eleventh Circuit appeal (Nos. 20-11736, 20-12467, 20-12545, 20-
13660) (consolidated), which is scheduled for Oral Argument the week of June 28, 2021.
5
 The Stansell/Pescatore plaintiffs, Lopez Bello, and SIX SIS consent to Citibank’s filing of a third amended answer,
which will name Antonio Caballero as an additional interpleader respondent, superseding Citibank’s second amended
answer [Stansell Dkt No. 93].

6
 Response deadlines for any new interpleader respondents shall be fixed according to the Federal Rules of Civil
Procedure.

                                                          4
             Case 1:16-mc-00405-LGS Document 195 Filed 03/23/21 Page 5 of 6




           Responses to turnover motions including                        July 14, 2021
           Memo regarding U.C.C. §8-112(c) issue7

           Response Memo on U.C.C. §8-112(c) issue                        July 28, 2021

           Reply Memo on U.C.C. §8-112(c) issue                           August 11, 2021

        Lopez Bello objects to the issuance of a briefing schedule for turnover motions as to
Citibank, N.A. at this time. A turnover motion addressed to Citibank will require the parties to
brief the issues that were originally reserved by Judge Carter for Phase II briefing. Given that the
question of collateral estoppel has not yet been resolved, and the question of Lopez Bello’s status
as a purported agent or instrumentality has not been determined by this Court, briefing the issues
of whether the assets in the Citibank account are attachable is premature. Lopez Bello further
suggests that if collateral estoppel does not apply, Lopez Bello would be entitled to discovery, , on
the issue of Plaintiffs’ proofs on the question of agency or instrumentality. Further, the 11th Circuit
recently granted oral argument on Lopez Bello’s pending appeals for the week of June 28, 2020.
Lopez Bello submits that any decision on the question of agency or instrumentality should be held
in abeyance pending the 11th Circuit’s decision.

        Plaintiffs do not agree that this Court need await a decision from the 11th Circuit to allow
discovery on where Lopez Bello opened the subject account, or to set a briefing schedule on the
“Phase II” issues, or the filing of Plaintiffs’ turnover motion and Citibank’s Third Amended
Interpleader.

        Lopez Bello takes no position on the proceedings as to other garnishees and/or turnover
targets in Sections I or II(A).

*Mr. Caballero has also attached the above referenced blocked assets. See Caballero v. FARC, et al., No.
20-mc-00249-AJN (S.D.N.Y.).

III.       Mr. Caballero’s position regarding pending and future motions for turnover filed by
           the Stansell and Pescatore Judgment Creditors

        With one exception, the blocked assets referenced above have all been attached by
Caballero, Stansell, and Pescatore. With respect to the blocked assets held by Equiniti, Caballero
attached such blocked assets in Minnesota. Conversely, Stansell and Pescatore have attached such
blocked assets in the Southern District of New York. It is Caballero’s position that the blocked
assets are held by Equiniti in Minnesota and that any interpleader relating to such blocked assets
must be filed in Minnesota.

       With respect to all of the Stansell and Pescatore judgment creditors’ pending and future
motions for turnover of blocked assets, Caballero will argue that such motions are improper as this
Court has not yet considered the compensatory damages issue. A preliminary issue before this

7
    The parties shall meet and confer on how to avoid duplicative briefing.
                                                            5
        Case 1:16-mc-00405-LGS Document 195 Filed 03/23/21 Page 6 of 6




Court is whether TRIA’s reference to collecting “compensatory damages” from blocked assets
permits ATA judgment holders to collect from such blocked assets the full amount of their trebled
damages. Mr. Caballero has argued, and will continue to argue before this Court, that the
Stansell/Pescatore judgment creditors will have violated TRIA by collecting more than their
“compensatory damages” from blocked assets.

        The Stansell and Pescatore plaintiffs disagree with Mr. Caballero on the foregoing. The
treble damages issue has been briefed in the Phase I issues with Lopez Bello, and is currently on
appeal before the 11th Circuit. See Appellants’ Initial Brief, 11th USCA No. 20-11736
(consolidated) at 8, 16, 26-27.

Respectfully,

/s/ Newt Porter and Tony Korvick, for Stansell Plaintiffs
/s/ Nathaniel Tarnor, for Pescatore Plaintiffs
/s/ Craig Cagney, for Citibank, N.A. (excluding Banco de Venezuela, S.A. interpleader)
/s/ Sharon Schneier, for Citibank, N.A. (Banco de Venezuela, S.A. interpleader only)
/s/ Mark Hanchet, for Sumitomo Mitsui Banking Corp.
/s/ Joseph Boyle, for Equiniti Trust Company
/s/ Jeff Scott and Kerri Chewning for Intervenors Lopez Bello and Yakima Trading
/s/ Melissa Byroade for SIX SIS Ltd., interpleader crossclaim respondent




                                               6
